DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 107863445 A, hereinafter referred as “Liu”).
 	Regarding claim 1, Liu discloses a light-emitting device (Abstract discloses organic light emitting diode illumination), comprising: a substrate (a glass substrate of transparent light guide 101), and a first electrode (conductive electrode 103), a first light-emitting unit (a first light emitting unit 310), a connecting layer (connection layer 115), a second light-emitting unit (second light emitting unit 410), and a second electrode (conductive electrode 127) stacked up sequentially on the substrate (101) (Fig. 1); 
 	wherein polarities of the first electrode and the second electrode are opposite and reverse periodically in order that the first light-emitting unit and the second light-emitting unit illuminate alternately (pg. 4 discloses the positive cycle of the AC signal is driven, the electrode connection layer 115 generates electrons or holes, whereby one set of light emitting circuits emits white light; the second light emitting unit 410 is driven 
	Regarding claim 8, Liu discloses light-emitting device of claim 1, wherein a thickness of the connecting layer is between 5 and 100 nm (pg. 5 discloses the in order to make the electrode connection layer have a better injection, the structure is an Ag:Au:Ag sandwich structure. The thickness of the Ag layer is 2 nm and the thickness of the Au layer is 1 nm).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kang et al. (US 2009/0009101 A1, hereinafter referred as “Kang”).
	Regarding claim 9, Liu doesn’t explicitly disclose the light-emitting device of claim 1, wherein switching frequencies of the polarities of the first electrode and the second electrode are 60 Hz.
 	However, in a similar field of endeavor, Kang discloses wherein switching frequencies of the polarities of the first electrode and the second electrode are 60 Hz (¶0032 discloses FIG. 25 is the light emission photograph upon forwardly and reversely driving at 60 Hz using a forward, reverse and pulse generators in the stacked organic 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu for the purpose of accommodating the oled stack to a widely used frequency.
	 Allowable Subject Matter
6. 	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692